DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending. Claim 6 is objected to. Claims 1-5 and 7-20 are rejected. 
Response to Arguments
Applicant’s arguments, see Pg. 6 of the remarks, filed March 21, 2022, with respect to the 35 U.S.C. 112 rejections have been fully considered and are persuasive in light of amendments. The 35 U.S.C. 112(a) rejections of Claims 1-20, 35 U.S.C. 112(b) rejections of Claims 2, 4-5, and 14, and 35 U.S.C. 112(d) rejections of Claims 18-20 have been withdrawn. 
Applicant's arguments, see Pg. 6 of the remarks, filed with respect to the 35 U.S.C. 112(b) rejection of Claim 7 have been fully considered but they are not persuasive. 
Applicant’s explanation of cylindrical coordinates is appreciated, however the Office still believes the language of Claim 7 is indefinite. The issue is the claim defines theoretical stream line direction using a tangent to the theoretical stream line direction. This is a circular logic in which the definition of the stream line direction is defined by the stream line direction itself. 
It is noted that the key point of this portion of the claim appears to be stating that the theoretical stream line direction is defined by angles α and β. Applicant is suggested to consider removing the language of the “tangent to the theoretical stream line direction” from the claim, such as by reciting “by an inlet angle (α) measured from the disc tangential direction relative to the disc inner diameter, wherein α ≠ 90°” or even “by an inlet angle (α), wherein α ≠ 90°”
Applicant’s arguments, see Pg. 6-9, filed with respect to the rejections of Claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Mitchell et al. (US 2012/0006452 A1) and Drake et al. (US 2016/0370008 A1). 
Regarding the “forged disc” aspect, the claim now recites that the “forged disc is made of nickel based alloy forging”, which further defines the material of the disc. Therefore, a new teaching would be required. This limitation is believed to be obvious in view of Mitchell as detailed in the rejection below. 
Regarding the cooling of Lewis, Applicant’s arguments are found to be unpersuasive. As best understood, Applicant argues that the teachings of Lewis do not teach cooling at the disc but rather at the blade. However, it is clearly seen in Figure 2 of Lewis that cooling paths (E) and (F) flow along the disc. Therefore, it is expected for the disc to experience cooling since it is immediately adjacent a cooling flow path. Paragraph [0033] was cited to show that the arrows are cooling flows. Benefits to such cooling would improve the overall apparatus taught by Lewis. 
Regarding the “plurality of projections”, it is believed that specifying the presence of a discontinuity at the interface is reflective of a structural difference due to the method of production. Therefore, this argument is found to be persuasive. However, 3D printing would have been obvious in view of Drake as detailed in the rejection below. It is noted the recognition of a safety requirement is considered as a recognition of a latent property. A mere recognition of such a property does not render nonobvious an otherwise known invention (see MPEP 2145, II). 
Regarding Campini, the aspect of the discontinuity has been addressed in the paragraph above. Applicant further argues that the projections are not considered “discrete” or a “bidirectional pattern”. The claim does not specify what is meant to be a “discrete” feature. Each individual protrusion is seen as being separate from the other, so the protrusions satisfy the broadest reasonable interpretation of being “discrete” (see 31, 44, 45 in Figures 2, 4 of Campini). The broadest reasonable interpretation of a “bidirectional pattern” appears to be a pattern that extends in two directions. Concentric rings meet the broadest reasonable interpretation of being a “bidirectional pattern” by being a pattern which extends radially inwards and outwards.
No other arguments with respect to remaining claims appear present. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 7, Lines 15-19 define the theoretical stream line direction using “a tangent to the theoretical stream line direction”. It is unclear how a stream line direction may be defined by an angle between itself and something else. Using a direction in its own definition does not result in a clear orientation for the direction.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2018/0306058 A1), hereinafter Lewis, in view of Campini (US 2,648,519 A), hereinafter Campini, Mitchell et al. (US 2012/0006452 A1), hereinafter Mitchell, and Drake et al. (US 2016/0370008 A1), hereinafter Drake. 
Regarding Claim 1, Figure 2 of Lewis teaches a bladed rotor wheel for a gas turbine engine comprising at least one rotatable disc (112), the rotatable disc (112) comprising: a front surface (left surface) and a back surface (right surface), at least one rim surface (radially outer surface). Cooling air (E) flows along the front and back surface of the disc (112) [0033]. 
Lewis does not expressly teach a plurality of projections on at least a portion of at least one of the front or back surface, wherein: the projections are protruding outwards from the front surface and/or back surface, the projections are arranged forming a continuous pattern so that a bulk heat transfer capability is created at the front, back, and/or rim surface, and the ratio of the distance between projections to the forged disc external radius is lower than 0.15 as claimed. However, the provision of projections would have been obvious in view of Campini. 
Figure 4 of Campini teaches a rotatable disc (unlabeled structure in the center mounting 42, 43) with a plurality of projections (similar to 44, 45 on unlabeled structure, will hereinafter be referred to as 44, 45) on at least a portion of at least one of the front or back surface (left/right in Figure 4), wherein: the projections are discrete features protruding outwards from the front surface and/or back surface, the projections are arranged forming a continuous bidirectional pattern so that a bulk heat transfer capability is created at the front and/or back surface, and the ratio of the distance between projections to the forged disc external radius is lower than 0.15. The protrusions are described as heat-dissipating ribs, which help enhance the cooling action of the rotor (Col. 2, Lines 16-40). This function meets the limitation of creating a bulk heat transfer capability. Each of the projections (44, 45) extend in both radially inwards and outwards direction with respect to the median of the pattern of projections, therefore the pattern is considered bidirectional. Although the ratio is not explicitly described, it is determined to be much less than 0.15. The total radial length occupied by the projections can be seen to be much smaller than the external radius. However, even within the small radial length, the ratio of the distance between projections to the total radial length of the space occupied by the projections is already approximately 0.167 (6 spaces between 7 projections forms ratio of 1:6). Forming a ratio with the external radius, which is be much larger than the total radial length occupied by the projections, would result in a much smaller ratio and fall within the claimed range of less than 0.15. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor wheel taught by Lewis with a plurality of projections on at least a portion of at least one of the front or back surface, wherein: the projections are discrete features protruding outwards from the front surface and/or back surface, the projections are arranged forming a continuous bidirectional pattern so that a bulk heat transfer capability is created at the front and/or back surface, and the ratio of the distance between projections to the forged disc external radius is lower than 0.15 as suggested by Campini, to provide the benefit of enhancing the cooling of the rotor. 
Lewis and Campini do not expressly teach the rotatable disc being a forged disc made from a nickel based alloy forging as claimed. However, a forged disc would have been obvious in view of Mitchell. 
Mitchell teaches that forging is a known technique for producing discs of turbines [0001]. Thus, forging is a known technique to produce discs that predictably results in an operable rotatable disc. Mitchel further recognizes nickel based alloys to be a known suitable material for creating of forged discs for turbines [0001-0002, 0029]. The courts have held that the selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness (see MPEP 2144.07). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor wheel taught by Lewis-Campini such that the disc is a forged disc made from a nickel based alloy as exemplified by Mitchell, since forging is a known technique to produce discs that predictably results in an operable turbine disc and nickel is known to be a suitable material for use in forged turbine discs . 
Lewis, Campini, and Mitchell do not expressly teach wherein the projections are 3D printed features, so that a discontinuity at an interface between the forged disc surface and the printed projections is provided as claimed. However, 3D printing would have been obvious in view of Drake. 
Figure 6 of Drake teaches projections (142) that are 3D printed features protruding outwards, so that a discontinuity at an interface between a surface (of 72, 74) and the printed projections (142) is provided. Thus, 3D printing is a known technique to produce projections that predictably results in projections. Furthermore, 3D printing allows for the use of materials having higher conductivity than the substrate the projections are printed on, allowing for improvement of heat transfer [0070-0071]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the rotor wheel taught by Lewis-Campini-Mitchell such that the projections are 3D printed features, so that there is discontinuity at an interface between the forged disc surface and the printed projections is provided as suggested by Drake, since not only is 3D printing a known technique to produce projections that predictably results in projections, but the process also allows for the benefit of using a material of different thermal conductivity to improve heat transfer. 
Regarding Claim 2, Lewis, Campini, Mitchell, and Drake teach the bladed rotor wheel as set forth in Claim 1. 
Figure 2 of Lewis teaches wherein the disc comprises: at least a cover plate (116 or 118) with an inside (facing 112) and outside face (facing away from 112), and a second plurality of projections (protruding features from 116 or 118) located on at least one of the inside or outside face of the cover plate (116 or 118). The plurality of projections as recited in Claim 2 are not required to have the features of the projections claimed in Claim 1. 
The limitation of the cover plate being “forged” is treated as a product-by-process claim limitation. If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113). Figure 2 of Lewis shows the cover plate (116 or 118) being a single component, which is the expected resulting product from a forging process.
Regarding Claim 3, Lewis, Campini, Mitchell, and Drake teach the bladed rotor wheel as set forth in Claim 1. 
The modification by Campini in Claim 1 results wherein the projections comprise walls, as exemplified by the projections (44, 45) in Figure 4 of Campini. A different view is shown by protrusions (31) in Figure 2. 
Regarding Claim 4, Lewis, Campini, Mitchell, and Drake teach the bladed rotor wheel as set forth in Claim 1. 
The modification by Campini in Claim 1 results wherein the size of the protrusions varies between them. This is exemplified by Figure 2 with protrusions (31) for example. Due to the annular nature, the protrusions increase in size radially outwards. Circles with larger radii have larger circumferences. 
Regarding Claim 5, Lewis, Campini, Mitchell, and Drake teach the bladed rotor wheel as set forth in Claim 4.
The modification by Campini in Claim 1 results wherein the size of the projections increases in a radial direction of the rotatable disc, as exemplified by protrusions (31) in Figure 2 of Campini. As noted in Claim 4 above, the size of the protrusions increases since circles with larger radii have larger circumferences.
Regarding Claim 8, Lewis, Campini, Mitchell, and Drake teach the bladed rotor wheel as set forth in Claim 1. 
Lewis and Campini do not expressly teach wherein the projections are made of a material having a strength and/or corrosion resistance and/or oxidation resistance different to the strength and/or corrosion resistance and/or oxidation resistance of the material of the rotatable forged disc as claimed. However, a different material would have been obvious in view of Drake.
Figure 6 of Drake teaches a component having projections (142) for improving heat transfer. The ability of a feature to affect heat transfer is limited by the conductivity of the substrate material [0059]. Printing the projections separately allows for use of a material with high conductivity to further increase the heat transfer effectiveness [0070-0071]. A different material of the projections (142) inherently results in a strength and/or corrosion resistance and/or oxidation resistance different to the strength and/or corrosion resistance and/or oxidation resistance of the material of the substrate, since different materials have different material properties. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bladed rotor wheel taught by Lewis-Campini-Mitchell-Drake such that the projections are made of a different material than the rotatable disc as suggested by Drake, to provide the benefit of improving heat transfer effectiveness. The use of a different material results in the material having a strength and/or corrosion resistance and/or oxidation resistance different to the strength and/or corrosion resistance and/or oxidation resistance of the material of the rotatable disc.
Regarding Claim 9, Lewis, Campini, Mitchell, and Drake teach the bladed rotor wheel as set forth in Claim 1. 
Lewis and Campini do not expressly teach wherein the projections are printed to the rotatable forged disc on an intermediate support surface as claimed. However, printing on an intermediate support surface would have been obvious in view of Drake. 
Figure 6 of Drake teaches a component where projections (142) are printed on an intermediate support surface (134). Intermediate surface (134) is described as a bond coat, which, as suggested by the name, is recognized to provide the benefit of improving bonding between two materials. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the bladed rotor wheel taught by Lewis-Campini-Mitchell-Drake such that the projections are printed to the rotatable forged disc on an intermediate support surface as suggested by Drake, to provide the benefit improving bonding between the projections and disc. 
Regarding Claim 10, Lewis, Campini, Mitchell, and Drake teach the bladed rotor wheel as set forth in Claim 9. 
The modification by Drake in Claim 9 results wherein the intermediate support surface protrudes from the front surface and/or back surface. As seen in Figure 4 of Campini, the protrusions (44, 45) are on the front and/or back surface, therefore an intermediate support surface for the protrusions would be on said surfaces as well. 
Regarding Claim 11, Lewis, Campini, Mitchell, and Drake teach the bladed rotor wheel as set forth in Claim 10. 
The modification by Drake in Claim 9 results wherein the protruding intermediate support surface is printed onto the disc, as exemplified by surface (134) being printed on its respective substrate (72, 74) in Figure 6 of Drake. 
The modification by Drake in Claim 9 with Mitchell in Claim 1 results in the material having a coefficient of thermal expansion different than the coefficient of thermal expansion of the disc. Paragraph [0029] of Mitchell exemplifies various known nickel based superalloy materials the disc may be made of. Meanwhile, paragraph [0062] of Drake notes the intermediate support surface (134) may be a nickel based alloy. There is no requirement for the alloy to be specifically the same alloy chosen from the list of alloys in Mitchell. Since these are of different materials with different compositions, despite both being nickel based, it is expected for there to be a difference in thermal coefficient. See also Figures 4 and 8 in “Modelling the Coefficient of Thermal Expansion in Ni-based Superalloys and Bond Coatings”, cited as pertinent art providing evidence that different nickel based alloys have different thermal expansions. 
Regarding Claim 12, Lewis, Campini, Mitchell, and Drake teach the bladed rotor wheel as set forth in Claim 9. 
The modification by Drake in Claim 9 results wherein the intermediate support surface is at least a recess on the rotatable disc. As seen in Figure 4 of Campini, the protrusions (44, 45) are on a portion of the disc that is recessed compared to the radially outward portion. Similar structure is shown by disc (112) of Lewis, where the disc is recessed in a portion radially inwards of (124). An intermediate support surface for the protrusions would be on said recessed portion as well. 
Regarding Claim 15, Lewis, Campini, Mitchell, and Drake teach the bladed rotor wheel as set forth in Claim 1. 
The modification by Campini in Claim 1 results wherein at least a portion of the rotatable forged disc where at least one projection is located has a roughness and/or flatness tolerance different from the rest of the disc, since the protrusions (44, 45) protrude from the disc as exemplified in Figure 4 of Campini, they result in that portion of the disc having a different roughness and/or flatness tolerance. 
Regarding Claim 16, Lewis, Campini, Mitchell, and Drake teach the bladed rotor wheel as set forth in Claim 1. 
Lewis teaches a gas turbine engine (20) comprising a bladed rotor wheel (located in 110) [0030]. 
Regarding Claim 17, Lewis, Campini, Mitchell, and Drake teach the bladed rotor wheel as set forth in Claim 1. 
Figure 2 of Lewis teaches providing the rotatable disc (112) that comprises the front surface (left surface), the back surface (right surface), and the rim surface (radially outer surface). 
The modification in Claim 1 by Campini results in projections on at least the portion of at least one of the front or back surfaces, as exemplified by projections (44, 45) in Figure 4 of Campini. 
The modification in Claim 1 by Mitchell results wherein the rotatable disc is a forged disc, as noted by forging being exemplified as a known method in paragraph [0001] of Mitchell. 
The modification in Claim 1 by Drake results in the projections are formed by 3D printing, as noted by 3D printing projections (142) in Figure 6 of Drake [0070-0071]. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis, Campini, Mitchell, and Drake as applied to Claim 9 above, and further in view of Choi et al. (US 2017/0369187 A1), hereinafter Choi. 
Regarding Claim 13, Lewis, Campini, Mitchell, and Drake teach the bladed rotor wheel as set forth in Claim 9. 
Lewis, Campini, Mitchell, and Drake do not expressly teach wherein a portion of the intermediate support surface forms an angle of 45° with respect to a surface of the rotatable disc as claimed. However, an angle of 45° would have been obvious in view of Choi. 
Figures 4-5 of Choi teach a bead (15) deposited in a recess (13) having angled surfaces (134, 136). The angling allows for the bond strength of the bead (15) to be altered by changing how shallow or steep the angling is [0035]. Thus, Choi shows that the angle between a deposited material and a substrate is a results effective variable that affects the desired bond strength. One of ordinary skill in the art would routinely optimize the angle, arriving at an angle of 45°, depending on the desired bond strength between the intermediate support surface and the surface of the rotatable disc (see also MPEP 2144.05, II). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the bladed rotor wheel taught by Lewis-Campini-Mitchell-Drake such that a portion of the intermediate support surface forms an angle of 45° with respect to a surface of the rotatable disc as taught by Choi, since one of ordinary skill in the art would routinely optimize the angle between the two to achieve a desired bond strength. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis, Campini, Mitchell, and Drake as applied to Claim 1 above, and further in view of Karrer (US 2,304,259 A), hereinafter Karrer.
Regarding Claim 14, Lewis, Campini, Mitchell, and Drake teach the bladed rotor wheel as set forth in Claim 1. 
Lewis does not expressly teach a high temperature resistant coating applied on the rotatable disc so that this coating covers at least part of any of the disc surfaces and the projections and/or an intermediate support surface as claimed. However, a coating would have been obvious in view of Karrer.
Figure 1 of Karrer teaches a high temperature resistant coating (7) applied on the rotatable disc (2) so that this coating (7) covers at least part of any of the disc surfaces (Pg. 1, Left Col., Lines 50-53). Such a coating protects components by resisting heat and reducing the amount of temperature drops within the component itself (Pg. 1, Left Col., Line 42 – Pg. 1, Right Col. Line 14). As modified by Campini in Claim 1, the projections (44, 45) are on the disc surface, so the protrusions would be coated as well (Campini, Figure 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the bladed rotor wheel taught by Lewis-Campini-Mitchell-Drake with a high temperature resistant coating applied on the rotatable disc so that this coating covers at least part of any of the disc surfaces and the projections as suggested by Karrer, to provide the benefit of protecting the disc from heat. 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis, Campini, Mitchell, and Drake as applied to Claim 1 above, and further in view of Hough et al. (US 2016/0222808 A1), hereinafter Hough. 
Regarding Claim 18, Lewis, Campini, Mitchell, and Drake teach the bladed rotor wheel as set forth in Claim 1. 
Lewis does not expressly teach a third plurality of projections located on at least a portion of the rim surface as claimed. However, a third plurality of projections would have been obvious in view of Hough. 
Figure 2 of Hough teaches a bladed rotor wheel where a third plurality of projections (70) is located on at least a portion of the rim surface (62). Cooling fluid provided at the rim helps protect the disc (60) from high temperatures [0039]. The projections allow for the facilitation of heat transfer between cooling fluid and the disc [0041]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the rotor wheel taught by Lewis-Campini-Mitchell-Drake such that a third plurality of projections is located on at least a portion of the rim surface as suggested by Hough, to provide the benefit of facilitating heat transfer for the cooling of the disc. 
Regarding Claim 19, Lewis, Campini, Mitchell, Drake, and Hough teach the bladed rotor wheel as set forth in Claim 18. 
The modification by Hough in Claim 18 results wherein the third plurality of projections protrudes outwards from the rim surface, as exemplified by projections (70) protruding outwards from surface (62) in Figure 2 of Hough. 
Regarding Claim 20, Lewis, Campini, Mitchell, Drake, and Hough teach the bladed rotor wheel as set forth in Claim 19. 
Lewis and Hough do not expressly teach wherein the third plurality of projections are printed to the rotatable forged disc on a second intermediate support surface, wherein the second intermediate support surface protrudes from the rim surface of the rotatable forged disc as claimed. However, printing on an intermediate support surface would have been obvious in view of Drake. 
Figure 6 of Drake teaches a component where projections (142) are printed on an intermediate support surface (134), wherein the intermediate support surface (134) protrudes from the surface (72, 74). Drake exemplifies that 3D printing is a known technique to produce projections that predictably results in projections. Furthermore, 3D printing allows for the use of materials having higher conductivity than the substrate the projections are printed on, allowing for improvement of heat transfer [0070-0071]. Intermediate surface (134) is described as a bond coat, which, as suggested by the name, is recognized to provide the benefit of improving bonding between two materials. It is seen in Figure 2 of Hough that the third projections (70) protrude from the rim surface (62) of the disc. Therefore, the projections and second intermediate support surface for said projections as modified extend from the rim surface (62). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the bladed rotor wheel taught by Lewis-Campini-Mitchell-Drake-Hough such that third plurality of projections are printed to the rotatable forged disc on a second intermediate support surface, wherein the second intermediate support surface protrudes from the rim surface of the rotatable forged disc as suggested by Drake, since not only is 3D printing a known technique to produce projections that predictably results in projections, but the process also allows for the benefit of using a material of different thermal conductivity to improve heat transfer. The second intermediate support surface provides the benefit improving bonding between the projections and disc. 
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7, as far as it is definite and understood, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding Claim 6, the closest prior arts, Lewis, Campini, Mitchell, and Drake, do not expressly teach wherein the projections are arranged forming: a triangular pattern every three projections, or a square pattern every four projections as claimed. Rather, the projections taught by Campini appear as circular walls (see Figures 2, 4). As such, it would be difficult to form the projections into the claimed patterns. There is no motivation present in the cited prior art to form such projections into the claimed patterns. The claimed patterns are exemplified in Figures 13a-d and Figures 15a-d of the instant application. As noted in Pg. 23, Lines 23- Pg. 24, Line 4 of the disclosure, the pattern is arranged according to an airflow direction that is estimated to be generated on the disc. Patterning the projections in such a pattern allows for the projections to be adapted to the predicted stream lines to affect cooling of the disc. 
Claim 7 subsequently depends upon Claim 6. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: “Modelling the Coefficient of Thermal Expansion in Ni-based Superalloys and Bond Coatings” exemplifies different thermal expansions for different nickel alloys. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELTON K WONG/Examiner, Art Unit 3745                 

/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745